Case: 21-109          Document: 4           Page: 1       Filed: 03/29/2021




              NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                       ______________________

                  LAKSHMI ARUNACHALAM,
                      Plaintiff-Petitioner

                                       v.

                  CSAA INSURANCE GROUP,
                     Defendant-Respondent
                    ______________________

                              2021-109
                       ______________________

     On Petition for Permission to Appeal pursuant to 28
U.S.C. Section 1292(b) from the United States District
Court for the District of Nevada in No. 2:20-cv-01558-RFB-
VCF, Judge Richard F. Boulware, II.
---------------------------------------------------------------------------------

                  LAKSHMI ARUNACHALAM,
                      Plaintiff-Appellant

                                       v.

                  CSAA INSURANCE GROUP,
                      Defendant-Appellee
                    ______________________

                             2021-1610
                       ______________________
Case: 21-109     Document: 4      Page: 2    Filed: 03/29/2021




2                    ARUNACHALAM     v. CSAA INSURANCE GROUP



    Appeal from the United States District Court for the
District of Nevada in No. 2:20-cv-01558-RFB-VCF, Judge
Richard F. Boulware, II.
                 ______________________

               ON PETITION AND MOTION
                  ______________________

    Before REYNA, TARANTO, and CHEN, Circuit Judges.
PER CURIAM.
                         ORDER
     The magistrate judge assigned to Lakshmi Arunacha-
lam’s case in the United States District Court for the Dis-
trict of Nevada denied her motion for leave to proceed in
forma pauperis (IFP). Dr. Arunachalam asked the magis-
trate judge to reconsider that ruling (which was later de-
nied), but she never filed an objection with the district
court. Instead, Dr. Arunachalam filed a petition pursuant
to 28 U.S.C. § 1292(b) for interlocutory appeal and sepa-
rately filed a notice of appeal. She also moves for IFP.
    We dismiss both the petition and the appeal. To begin,
no appeal can be brought under section 1292(b). That sec-
tion authorizes a court of appeals to permit an appeal of an
interlocutory order only after the district court has certified
that the appeal presents a controlling question of law as to
which there is substantial ground for difference of opinion
and that an immediate appeal from the order may materi-
ally advance the ultimate termination of the litigation.
And here, no certification was issued by the district court
that could give rise to such an interlocutory appeal.
     Moreover, while the denial of an IFP motion is ordinar-
ily an immediately appealable ruling, Roberts v. U.S. Dist.
Ct. for the N. Dist. of Cal., 339 U.S. 844, 845 (1950), our
jurisdiction is limited to the “final decision of a district
court,” 28 U.S.C. § 1295(a)(1). Here, the IFP orders Dr.
Case: 21-109      Document: 4    Page: 3   Filed: 03/29/2021




ARUNACHALAM     v. CSAA INSURANCE GROUP                         3



Arunachalam purports to appeal from are not appealable
orders because they were issued by a magistrate. “The law
is settled that appellate courts are without jurisdiction to
hear appeals directly from federal magistrates.” United
States v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980). That is
true even when the orders being appealed from are ones
denying IFP. See Bryant v. Dekalb Cnty., No. 20-13227-F,
2020 WL 7023353, at *1 (11th Cir. Oct. 13, 2020) (dismiss-
ing appeal from magistrate’s denial of IFP as non-final). *
      Accordingly,
      IT IS ORDERED THAT:
      (1) These matters are dismissed.
      (2) All pending motions are denied as moot.
                                 FOR THE COURT

          March 29, 2021         /s/ Peter R. Marksteiner
              Date               Peter R. Marksteiner
                                 Clerk of Court
s31




      *  Section 636(c) of title 28 of the U.S. Code provides
a limited exception to the general rule of no direct appeal-
ability, stating, in relevant part, that “[u]pon the consent
of the parties,” the magistrate judge may “order the entry
of judgment in the case, when specially designated to exer-
cise such jurisdiction by the district court.” § 636(c)(1).
That exception, however, is not applicable to this matter.